COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:           01-17-00824-CV
Style:                  Connie Hinojsa v. Metropolitan Transit Authority of Harris County,
                        Texas
Date motion filed*:     November 30, 2017
Type of motion:         Motion for Extension to Late File Appellant’s First Amended Notice
                        of Appeal
Party filing motion:    Appellant Juan C. Cossio’s counsel, Ramzey Zein-Eldin
Document to be filed:   Amended Notice of Appeal

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Although leave of court is not required because appellant’s brief has not yet been filed
       and is due by December 29, 2017, appellant’s motion for extension to late file her
       first amended notice of appeal, construed as a motion for leave to amend notice of
       appeal, is granted. See TEX. R. APP. P. 25.1(g) (“An amended notice of
       appeal correcting a defect or omission in an earlier filed notice may be filed in the
       appellate court at any time before the appellant’s brief is filed,” and “[a]fter the
       appellant’s brief is filed, the notice may be amended only on leave of the appellate
       court and on such terms as the court may prescribe.”). However, because appellant did
       not attach her amended notice of appeal to her motion or separately file it with the
       Clerk of this Court, as required by Rule 25.1(g), appellant is ordered to file her
       amended notice of appeal within 10 days of the date of this order.

Judge’s signature: /s/ Evelyn V. Keyes
                                                Acting for the Court

Date: December 12, 2017




November 7, 2008 Revision